Citation Nr: 1606846	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  14-00 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an initial compensable disability rating for a skin condition currently diagnosed as neurotic excoriations with resulting chronic dermatitis.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran had active service from February 1969 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2009 decision for the Department of Veterans Affairs Regional Office (RO) in New York, New York.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On his VA form 9 submitted in December 2013, the Veteran indicated that he wanted a personal hearing before a member of the Board at his local RO.  His hearing was scheduled for February 14, 2014, and the Veteran did not attend.  

Of record is an email to the RO, dated February 12, 2014, in which the Veteran requested to have his hearing rescheduled due to impending severe weather.  Archived weather records show that on February 13 and 14, 2014, the New York City area was subjected to an intense winter storm.  See http://www.nycareaweather.com/archives/february-13-2014, accessed on February 23, 2016, stating that "After a much snowier than average start to February, the biggest snowstorm of the winter occurred on the 13-14th, with an initial round of snow producing over 4 inches per hour in Long Island, followed by a dry slot with precipitation resuming in the evening as rain/sleet, accompanied by heavy thunderstorms, later changing back to snow. Snow totals ranged from 6-10 inches in eastern Long Island and SE CT to 10-18 inches across the rest of the area, with the highest totals near SE NY up to 20?.".

Pursuant to 38 C.F.R. § 20.700 (2015), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2014) (pertaining specifically to hearings before the Board).  The Board finds that good cause for his failure to appear for the February 2014 hearing has been shown, and the Veteran should be rescheduled for a hearing before a member of the Board to be held at his local RO.  

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a Board hearing before a Veterans Law Judge, in accordance with his request.  The RO should notify the Veteran of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b) (2015).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




